
	
		I
		110th CONGRESS
		2d Session
		S. 3192
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			September 27, 2008
			Referred to the Committee on Natural
			 Resources
		
		AN ACT
		To amend the Act of August 9, 1955, to
		  authorize the Cow Creek Band of Umpqua Indians of Oregon, the Coquille Tribe of
		  Oregon, and the Confederated Tribes of the Siletz Reservation, Oregon, to
		  obtain 99-year lease authority for trust land, and to authorize the Morongo
		  Band of Cahuilla Mission Indians of the Morongo Reservation, California, to
		  obtain 50-year lease authority for trust land.
	
	
		1.Leases of restricted landSubsection (a) of the first section of the
			 Act of August 9, 1955 (25 U.S.C. 415(a)), is amended in the second
			 sentence—
			(1)by inserting , land held in trust
			 for the Cow Creek Band of Umpqua Indians of Oregon, land held in trust for the
			 Coquille Tribe of Oregon, and land held in trust for the Confederated Tribes of
			 the Siletz Reservation, Oregon after Devils Lake Sioux
			 Reservation; and
			(2)by inserting and except leases of
			 land held in trust for the Morongo Band of Cahuilla Mission Indians of the
			 Morongo Reservation, California, which may be for a term not to exceed 50
			 years, before and except.
			
	
		
			Passed the Senate September 26 (legislative day, September
			 17), 2008.
			Nancy Erickson,
			Secretary
		
	
